            Case 3:18-cr-05170-DMS Document 80 Filed 05/18/20 PageID.264 Page 1 of 2

AO 24 SD (C ASD Rev J/19) Judf.=Gl-in. a Crimmal Case for R,wocalio,H&---------------------------1


                                     UNITED STATES DISTRICT COURT
                                            SOUTHERN Diff{f}l;~{9ALIFORNIA
             UNITED STATES OF AMERICA                                         JUDGMENT IN A CRIMINAL CASE
                                                           2020 MAY (J8>r ~vo~ti2'lof Probation or Supervised Release)
                                V.                                            (For Offenses Committed On or After November I, 1987)
                                                         CLERK, U.S. D/~:;T:::{lCT COURT
                                                       O.QIJTl·'"R·'"'  r<Js·,:c-,,
                                                                                 0
                                                                                    ;.;n,; r,,:.;i.c~-,,,a,
                                                                                ---.:,ase"1'i1Umb~
               JUAN SANCHEZ-MARTINEZ                   v      ·- , . . , , .••                                18CR5170-DMS

                                                       BY:                   Meghan,J3-1:IIIW9: CJA
                                                                             Defendant's Attorney
REGISTRATION NO,                07357408
•·
THE DEFENDANT:
lZl admitted guilt to violation of allegation(s) No.           I (Judicial Notice taken)

D was found guilty in violation of allegation(s) No.
                                                            -------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

               I                     Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of \984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                            M
                                                                            Date of Imposition of Sentence



                                                                            HON. Dana                 . abraw
                                                                            UNITED STATES DISTRICT JUDGE
I                   Case 3:18-cr-05170-DMS Document 80 Filed 05/18/20 PageID.265 Page 2 of 2
I
    4'
         AD 24§D (CASD Ro•,<. Ql/19) Jedgment in a C,iminal Case fu, Re,.,ea ·

         DEFENDANT:                 WAN SANCHEZ-MARTINEZ                                                    Judgment - Page 2 of2
         CASE NUMBER:               l 8CR5 l 70-DMS

                                                          IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
          FIFTEEN (15) MONTHS concurrent to 19cr4740-DMS




          •     Sentence imposed pwsuant to Title 8 USC Section l 326(b).
          [gj   The court makes the following recommendations to the Bureau of Prisons:
                Defendant be designated to a facility in Arizona.




         •      The defendant is remanded to the custody of the United States Marshal.

          D     The defendant shall surrender to the United States Marshal for this district:
                o     at
                           --------- A.M.                              on
                •     as notified by the United States Marshal.

                The defendant shall surrender for service of sentence at the institution designated by the Bureau of
         •      Prisons:
                •     on or before
                •     as notified by the United States Marshal.
                •     as notified by the Probation or Pretrial Services Office.

                                                               RETURN
         I have executed this judgment as follows:

                Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

         at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                         UNITED STATES MARSHAL



                                             By                    DEPUTY UNITED STATES MARSHAL




                                                                                                              18CR5170-DMS
